Citation Nr: 0639140	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-25 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to October 
1966.  He died on March [redacted], 1999.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.

A hearing before the undersigned sitting at the RO was held 
in March 2005.  A transcript of that hearing is of record.  
On March 7, 2006, the Board remanded this case for proper 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and further evidentiary development.  This case now 
returns to the Board.


FINDINGS OF FACT

1.  The Certificate of Death reflects that the veteran died 
on March [redacted], 1999 and the cause of death was melanoma with 
metastasis to lung and liver.

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran did not have active service in Vietnam, and 
is not presumed to have been exposed to herbicides.

4.  Melanoma was not present in service or within the first 
post service year and has not been shown to be related to the 
veteran's active military duty.

5.  The cause of death listed on the Certificate of Death was 
not of service origin. 

6.  At the time of his death, the veteran was not service-
connected for any disability.


CONCLUSIONS OF LAW

1. Melanoma was not incurred or aggravated in service and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110-1113, 1116, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. A disability incurred in service did not cause or 
contribute substantially or materially to the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion of the evidence is to be provided by 
the claimant and which part VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the appellant was provided with the 
notice required by the VCAA by the August 2003 Statement of 
the Case, which set forth pertinent VA regulations, and a 
letter from the RO dated in March 2006.  The originating 
agency informed the appellant of the evidence required to 
substantiate her claim, the information required from her to 
enable VA to obtain evidence on her behalf, the assistance 
that VA would provide to obtain evidence on her behalf, and 
that she should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on her 
behalf.  The appellant was specifically notified of the 
elements necessary to establish service connection based on 
the cause of the veteran's death.  Additionally, the March 
2006 letter specifically requested that the appellant submit 
any evidence she had that pertained to her claim.  The case 
was readjudicated following the issuance of these notices.  
Therefore, the Board finds that the appellant was provided 
with the notice required by the VCAA.

Moreover, all available evidence pertaining to the 
appellant's claim has been obtained.  The record before the 
Board contains the veteran's service medical records and 
post-service medical records, which will be addressed as 
pertinent.  In addition, neither the appellant or her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the appellant in the development of the facts 
pertinent to this claim.

The record also reflects that the originating agency 
readjudicated the appellant's claim following the provision 
of the required notice and the completion of all indicated 
development of the record.  The notice was provided to the 
appellant prior to the readjudication, and she has not been 
unfairly prejudiced by the timing or content of the notice.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of her claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice, if any.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency on the merits of the claim would have 
been different had complete VCAA notice been provided at an 
earlier time.

In light of the Board's denial of the appellant's claim for 
service-connection based on the cause of the veteran's death, 
no effective date will be assigned, and so there can be no 
possibility of any unfair prejudice to the appellant under 
the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not unfairly prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the appellant or on her 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the appellant's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

The Board notes that the appellant's initial claim for 
entitlement to dependency and indemnity compensation benefits 
based on the cause of the veteran's death in May 2000 was 
denied by rating action dated in May 2000.  Because the 
appellant did not file a notice of disagreement within one 
year of that decision, it became final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2006); 38 C.F.R. § 20.302(a) 
(2006).  The RO subsequently reopened the appellant's claim, 
see 38 U.S.C.A. § 5108; 38 C.F.R. § 20.302(a), and denied 
service connection by rating action dated in July 2003, which 
is the basis for this appeal.  The Board concurs that the 
additional evidence, such as the appellant's testimony, is 
new and material and warranted reopening the claim.  A 
reopened claim before the Board must be considered based on a 
de novo review of the record, with consideration given to all 
the evidence of record.  38 U.S.C.A. §§ 5108, 7105; Evans, 
supra.

The appellant's July 2003 notice of disagreement references 
herbicide exposure in both Korea and Vietnam during the 
Vietnam War era.  She contends that the veteran's exposure to 
herbicide agents caused melanoma, which metastasized and led 
to the veteran's death in March 1999.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

Service connection for the cause of a veteran's death 
requires evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.312(a) (2006).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto. 38 C.F.R. § 3.312(b) (2006).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death, e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2006).  Here, 
however, the veteran was not service-connected for any 
disability prior to his death.

Where a veteran served continuously 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and a malignant tumor becomes manifest to a degree of 
at least 10 percent within one year from the date of 
termination of service, such a disease shall be presumed to 
have been incurred in or aggravated by service, even though 
there is no evidence of such a disorder during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  No competent 
evidence demonstrates that the veteran had a malignant tumor 
within one year from the date of his discharge from service.  
Therefore, service connection is not warranted on this basis.

A veteran who served on active duty in the Republic of 
Vietnam during the Vietnam War era (beginning on January 9, 
1962 and ending on May 7, 1975), see 38 C.F.R. § 3.313 
(2006), is presumed to have been exposed to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.307(a)(6)(iii) (2006).  In the present case, 
the competent evidence of record, e.g. the veteran's service 
records, do not reflect service in Vietnam.  His DD 214 does 
not reflect award of any medal which is given for service in 
Vietnam.  Further, melanoma is not among the diseases 
enumerated under 38 C.F.R. § 3.309(e), which are presumed to 
have resulted from exposure to herbicide agents, and the 
Secretary of the Department of Veterans Affairs has 
specifically determined that a presumption of service 
connection based on exposure to a herbicide agent during the 
Vietnam era is not warranted for skin cancer.  See Notice, 
67 Fed. Reg. 42600 (June 24, 2002).  Accordingly, the Board 
finds that presumptive service connection of the veteran's 
melanoma on the basis of herbicide exposure in Vietnam is not 
warranted.

The appellant is not precluded from establishing service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 
9 Vet. App. 40, 44 (1996), aff'd sub. nom. Ramey v. Gober, 
120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
As noted above, service connection may be granted for disease 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. §§ 1110, 1131, including disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In this case, the service medical records are negative for 
herbicide exposure.  The service medical records are also 
negative for melanoma or any other cancer during service.  
The first evidence of a diagnosis of melanoma is reflected in 
private medical records dated in December 1998, more than 30 
years after the veteran's discharge from service.

The Board respectfully considers the appellant's assertion in 
her July 2003 notice of disagreement that the veteran's 
melanoma was caused by herbicide exposure in Korea or 
Vietnam.  However, there is no showing that the appellant 
possesses the expertise to give an opinion regarding medical 
causation or diagnosis, and her statements on such matters do 
not establish service connection.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

During the appellant's March 2005 hearing, she testified that 
the veteran was exposed to a herbicide agent while on active 
duty in Korea.  The Board notes that there is an indication 
in his service medical records that he arrived in Korea on 
January 12, 1966.  His DD 214 reflects service in the Pacific 
for over 9 months.  

The appellant submitted articles on the issues of herbicide 
exposure in Vietnam and Korea.  One of the articles, entitled 
"Use of Agent Orange Outside Vietnam" references 
information compiled by VA showing use of Agent Orange in 
Korea along the demilitarized zone (DMZ), including 
information from the Department of Defense confirming such 
use from April 1968 through July 1969.  Even considering that 
the record includes evidence showing the veteran had service 
in Korea, the veteran was discharged 18 months before the 
article indicates commencement of herbicide application along 
the DMZ.  Moreover, neither article provides medical evidence 
demonstrating a causal relationship between the veteran's 
melanoma and his active duty military service, and they are 
therefore not competent evidence.  See Libertine v. Brown, 
9 Vet. App. 521, 523 (1996); Beausoleil v. Brown, 8 Vet. App. 
459, 464 (1996).  

In view of the absence of competent evidence demonstrating 
that the veteran had melanoma during service, or that the 
veteran's melanoma was related to his military service, and 
in light of the passage of many years between discharge and 
diagnosis in 1998, the Board concludes that a disability 
incurred in service did not cause the veteran's death.  
Consequently, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death, and the doctrine of reasonable doubt is 
not applicable in this case.  See 38 U.S.C.A. § 5107 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


